Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
La mayoría del Tribunal interpreta el dictamen del Supremo de Estados Unidos en Connecticut v. Doehr, 501 U.S. 1, 111 S.Ct. 2105, 115 L.Ed.2d 1 (1991), en términos más restrictivos que lo que esa decisión requiere y, en con-secuencia, termina declarando que según versa actual-mente la Regla 56.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III, ésta es inconstitucional. Disiento de esa determi-nación porque reiteradamente hemos afirmado la política judicial de decretar la inconstitucionalidad de una ley sólo cuando ello es indispensable, y en esta ocasión no lo es. Hernández Agosto v. Betancourt, 118 D.P.R. 79 (1986); Molina v. C.R.U.V., 114 D.P.R. 295 (1983); P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199 (1981); P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400 (1980); Vives Vázquez v. Tribunal Superior, 101 D.P.R. 139 (1973); Mari Bras v. Alcaide, 100 D.P.R. 506 (1972); Pueblo ex rel. M.G.G., 99 D.P.R. 925 (1971); Suárez Sánchez v. Tribunal Superior, 92 D.P.R. 507 (1965); E.L.A. v. Aguayo, 80 D.P.R. 552 (1958); Walker v. Tribl. Contribuciones y Tesorero, 72 D.P.R. 698 (1951); Spanish Am. Tobacco Co. v. Buscaglia, 71 D.P.R. 991 (1950); Tesorero v. Tribl. Contribuciones y Kemper, 71 D.P.R. 298 (1950); Nitrate Agencies Co. v. Domenech, Tes., 44 D.P.R. 515 (1933); El Pueblo v. García & García, 22 D.P.R. 817 (1915).
En Connecticut v. Doehr, supra, el Tribunal Supremo federal no resolvió precisamente que “antes de expedir una *903orden de embargo sobre un bien en el cual el demandante no tenía un previo interés propietario la corte del Estado de Connecticut debió notificar al demandado y efectuar una vista previa”, como afirma la mayoría del Tribunal en su opinión. Si algo surge con meridiana claridad de los pro-nunciamientos del Tribunal Supremo federal en Connecticut v. Doehr, supra, es que los requerimientos del debido proceso de ley no son susceptibles de formularse mediante reglas o preceptos escuetos y tajantes. Por el contrario, el Tribunal Supremo federal en Connecticut v. Doehr, supra, expresamente reafirma la conocida noción de que los reque-rimientos del debido proceso de ley varían de caso en caso y que los dictámenes judiciales basados en esa garantía constitucional dimanan siempre de un análisis de los he-chos y factores pertinentes de la situación concreta. El más alto foro norteamericano en Connecticut v. Doehr, supra, pág. 13, repasó brevemente los diversos pronunciamientos suyos sobre el particular en casos afines y expresamente reiteró que:
These cases “underscore the truism that [d]ue process unlike some legal rules, is not a technical conception with a fixed content unrelated to time, place and circumstances’ ”.
A renglón seguido, el Tribunal Supremo federal, en Connecticut v. Doehr, supra, pasó a hacer un análisis de los varios elementos que consideró pertinentes para llegar a una decisión, enfatizando que, igual que en Mathews v. Eldridge, 424 U.S. 319 (1976), era necesario examinar tres (3) vertientes del asunto (a three fold inquiry). En su aná-lisis, el Tribunal Supremo federal identificó tres (3) cir-cunstancias que inclinaban la balanza en la dirección de su dictamen. Resaltó, en primer lugar, que el embargo impug-nado tenía efectos significativos sobre los derechos de pro-piedad del demandado. Apuntó, en segundo lugar, que el riesgo de que el demandado pudiese ser erróneamente pri-vado de su propiedad era sustancial, por la dificultad que *904tenía el tribunal de instancia de decidir a priori los méritos de la acción del demandante. En cuanto a esta segunda circunstancia, el Tribunal Supremo federal hizo hincapié en que el caso no trataba de la situación usual para embar-gos previos, que es aquella en la que un acreedor demanda a su deudor. En Connecticut v. Doehr, supra, la demanda era una acción civil por acometimiento y agresión, y el embargo se trabó para asegurar la sentencia que pudiese obtenerse. Por eso el Foro federal expresó que:
Unlike determining the existence of a debt or delinquent payments, the issue does not concern ordinarily uncomplicated matters that lend themselves to documentary proof” .... Connecticut v. Doehr, supra, pág. 15.
Añadió más adelante que:
As we and the Court of Appeals have noted, disputes between debtors and creditors more readily lend themselves to accurate ex parte assessments of the merits. Tort actions, like the assault and battery claim at issue here, do not. (Énfasis suplido.) Connecticut v. Doehr, supra, pág. 17.
Abundando sobre esta segunda circunstancia, el máximo foro judicial de Estados Unidos destacó además que en la situación en Connecticut v. Doehr, supra, no existían salvaguardas procesales que disminuyesen el riesgo al demandado que sufre el embargo. Indicó el Tribunal Supremo federal que el estatuto en cuestión, por ejemplo, no requería que el demandante prestara fianza en apoyo de su embargo. La ausencia de dicho requisito sobre prestación de fianza fue evidentemente de gran peso en la decisión de la mayoría del Tribunal Supremo. Al principio de su opi-nión, en la parte I que fue unánime, se formuló la contro-versia del caso Connecticut v. Doehr, supra, pág. 9, en los siguientes términos.
This case requires us to determine whether a state statute that authorizes prejudgment attachment of real estate without prior notice or hearing, without a showing of extraordinary cir*905cumstances, and without a requirement that the person seeking the attachment post a bond, satisfies the Due Process Clause of the Fourteenth Amendment. We hold that, as applied to this case, it does not. (Énfasis suplido.)
Finalmente, el Tribunal Supremo, en Connecticut v. Doehr, supra, señaló que en ese caso no se había formulado una alegación debidamente fundamentada de que el de-mandante necesitaba hacer el embargo para asegurar la ejecución de su sentencia frente a posibles acciones del de-mandado dirigidas a no satisfacer la que en su día pudiera dictarse. Por lo tanto, juzgó el Tribunal que los intereses del demandante eran de minimis.
Como puede apreciarse, el Tribunal Supremo federal so-pesó detenidamente tanto los intereses como los riesgos del demandado frente a los del demandante para en ese con-texto decidir si era necesaria la celebración de una vista previa al embargo. No puede afirmarse con precisa correc-ción que el Foro federal en Connecticut v. Doehr, supra, estableció el requisito de vista previa para embargos en casos en los que el demandante no tiene interés propietario previo, no ha alegado o demostrado la existencia de cir-cunstancias extraordinarias ni ha alegado o demostrado la probabilidad de prevalecer mediante prueba documental fehaciente de una deuda líquida, vencida y exigible, como reclama la mayoría en su opinión. El dictamen federal es mucho más complejo que eso y permite embargos sin vista previa que la norma que anuncia la mayoría prohibiría. En efecto, la crítica erudita en Estados Unidos ha reconocido que la decisión de Connecticut v. Doehr, supra, no excluye embargos sin vista previa en casos de derechos de acreedo-res en los que se preste fianza, el procedimiento ex parte de embargo lo conduzca un juez neutral y exista derecho a una vista expedita posterior al embargo. Véase 2 Treatise on Constitutional Law: Substance and Procedure Sec. 17.9, pág. 697 esc. 72 (1992).
Más aún, es importante destacar que en Connecticut v. Doehr, supra, el Tribunal Supremo federal no decretó la *906inconstitucionalidad de la regla procesal estatal que allí se impugnó, como hace la mayoría en el caso de marras, sino que meramente limitó su decisión al dictamen de que la norma estatal en cuestión, según aplicada al caso ante sí, no cumplía con los requisitos del debido proceso de ley.
Por las razones anteriores, me parece que en el caso ante nos no es indispensable decretar la inconstitucionali-dad de la Regla 56.4 de Procedimiento Civil, supra. El caso ante nos es claramente distinguible del de Connecticut v. Doehr, supra, en al menos dos (2) aspectos medulares: (1) no se trata de una acción civil torticera y (2) el demandado que sufrió un embargo tenía una fianza a su favor. Como no existe, pues, la segunda de las tres (3) circunstancias que el Foro federal consideró determinantes en su decisión en Connecticut v. Doehr, supra, es al menos arguible que el propio Tribunal Supremo federal, en el caso ante nos, no hubiese decidido que nuestra regla es inconstitucional.
Además, aun si se concluyese que la situación del caso ante nos y la de Connecticut v. Doehr, supra, son esencial-mente iguales, el remedio más adecuado no es declarar la regla nuestra inconstitucional, sino más bien interpretarla conforme a Connecticut v. Doehr, supra; es decir, atempe-rarla a las circunstancias, haciendo los pronunciamientos que sean necesarios para validar la regla y sostener así su constitucionalidad, conforme a nuestra doctrina sobre el deber de los tribunales en estos casos. P.S.P. v. Com. Estatal de Elecciones, supra; Nitrate Agencies Co. v. Domenech Tes., supra. A lo sumo, lo que procedía era hacer lo mismo que hizo el Tribunal Supremo federal: resolver que, según aplicada la Regla en el caso de marras, no se cumplía con los requisitos del debido proceso de ley. Como la mayoría ha optado por seguir una ruta distinta, más estrecha y limitante, disiento.